Citation Nr: 1425719	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II, and due to exposure to herbicides. 

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1970.   

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that with the exception of a May 2014 brief submitted by the Veteran's representative, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.   

However, the Veteran's VBMS record does include an August 2013 statement from the Veteran raising claims for entitlement to service connection for A-Fib, ulcers, tumors of the throat and lungs, congestive heart failure and seeking to reopen a claim for posttraumatic stress disorder.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to service connection for hypertension and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  In an April 2009 rating decision, the RO denied service connection for hypertension, the Veteran failed to initiate an appeal from this determination and new and material evidence was not received within one year.

2.  The additional evidence received since the April 2009 rating decision denying the claim of service connection for hypertension relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 2009 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.200, 20.201, 20.302 (2013).

2.  Evidence received since the April 2009 rating decision in support of the claim of service connection for hypertension is new and material; accordingly, this claim is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  As the Board's decision to reopen the Veteran's previously denied claim for hypertension is completely favorable to him, no further action is required to comply with the VCAA.

The Veteran is seeking to reopen his claim for service connection for hypertension.  Applicable law provides that a claim which is the subject of a prior final decision may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108.  New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

Moreover, if new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68   (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R.  § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

The RO initially denied service connection for hypertension in an April 2009 rating decision because the disability was not shown to be related to the Veteran's service-connected diabetes mellitus, nor was there any evidence of hypertension during military service.  The Veteran did not initiate an appeal to this decision.  Moreover, new and material evidence was not received within one year of the rating decision.  Under these circumstances, the Board finds that the April 2009 rating decision became final.  38 U.S.C.A. § 7105(c).  

Since the April 2009 decision, additional evidence has been associated with the claims file including, in pertinent part, additional VA treatment records and July 2010 statements from the Veteran and his ex-spouse.  While VA treatment records continued to show a diagnosis of hypertension, importantly the statements from the Veteran and his ex-spouse asserted that he experienced symptoms associated with his hypertension since his return from Vietnam.  
  
The Board finds that the lay statements submitted since the April 2009 rating decision are new in that they were not before the RO at the time of the April 2009 final denial of the claim for service connection and are not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is material in that it goes to the question of whether the Veteran's hypertension may be related to service.  In this regard, the Veteran and his ex-spouse provided competent statements, which are presumed credible for purposes of this analysis, concerning experiencing symptoms of hypertension in active duty service that have continued to the present.  See also Justus, 3 Vet. App. at 513.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for hypertension (i.e., a current disability which could be attributable to military service).  See 38 C.F.R. § 3.156(a).  Accordingly, the claim of entitlement to service connection for hypertension is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

As new and material evidence has been received, the claim of entitlement to service connection for hypertension is reopened; to this extent only, the appeal is granted.


REMAND

As outlined above, the Board has reopened the Veteran's previously denied service connection claim for hypertension.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.  The Board also finds that additional development is necessary with respect to the claim for service connection for COPD.  

Initially, the Board observes that service treatment records for another Veteran had been mistakenly placed in this Veteran's claims folder in addition to his service treatment records.  As such, while these records have since been removed, it is unclear whether they were considered in connection with the Veteran's claims.  As such, the case must be returned to the RO for de novo review of the Veteran's claims without consideration of these misplaced service treatment records.  

The Board also observes that the April 2009 rating decision referenced a VA examination with opinion.  However, as pointed out by the Veteran's representative in its May 2014 brief, it does not appear that this examination with opinion is currently associated with the record.  As the this evidence is pertinent to the issue on appeal, it must be obtained and associated with the record.  

Further, as discussed above, in statements of record, the Veteran and his ex-spouse have reported that he began experiencing symptoms related to his hypertension and COPD after returning from Vietnam.  The Board observes that the Veteran is competent to report such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Moreover, it has also been asserted that the Veteran's hypertension is due to exposure to herbicides while in Vietnam.   

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the Veteran's as well as his ex-spouse's competent statements concerning symptoms in service continuing since that time, the Board finds that he should be afforded a VA examination with opinion to determine the etiology of his currently diagnosed hypertension and COPD.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran's representative in the May 2014 brief again asserted that the Veteran's hypertension was secondary to his diabetes mellitus, type II.  As it is unclear what is contained in the prior examination report, the Board finds that another opinion is necessary as to whether the Veteran's hypertension was proximately due to, or aggravated by his service-connected diabetes mellitus, type II.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, it appears that the Veteran may be receiving Social Security Administration (SSA) disability benefits.  As such, the RO should contact the Veteran to determine whether he is receiving SSA benefits in association with his COPD and/or hypertension.  If the Veteran is receiving such benefits, the RO should obtain the administrative decisions pertaining to the Veteran's claim and any underlying medical records from the SSA.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the claims file currently contains VA treatment records dated from October 2011.  In light of the need to remand, the RO should obtain any additional VA treatment records dated from October 2011 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to determine whether he is receiving SSA disability benefits in association with his COPD and/or hypertension.  If so, contact the SSA and obtain copies of all administrative decisions (with associated medical records) pertaining to any claim for disability benefits by the Veteran.

2.  Obtain the VA examination report with respect to the Veteran's hypertension referenced in the April 2009 rating decision.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain all VA treatment records which have not been obtained already dated since October 2011.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, such should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After obtaining any additional treatment records, the Veteran should be afforded a VA examination(s) to determine the nature and etiology of his currently diagnosed COPD and hypertension.  It is imperative that the claims file be made available to the examiner(s) for review in connection with the examination(s), to specifically include these remand instructions.  All medically necessary tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner(s) should offer an opinion as to the following: 

a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that COPD and/or hypertension are due to the Veteran's active service, to include exposure to herbicides.

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension is proximately due to, or caused by, the Veteran's service-connected diabetes mellitus, type II. 

b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension has been aggravated by the Veteran's service-connected diabetes mellitus, type II.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering this opinion, the examiner should specifically address all pertinent treatment records as well as the July 2010 statements from the Veteran and his ex-spouse.    

5.  In the interest of avoiding future remand, the RO should then review the examination report(s) to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report(s).  

6.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


